I N THE COURT OF APPEALS OF TENNESSEE

                                          EASTERN SECTI ON                FILED
                                                                            October 4, 1996

                                                                          Cecil Crowson, Jr.
                                                                          Appellate C ourt Clerk

RI CHARD D. PHI LLI PS                           )    HAM LTON COUNTY
                                                         I
                                                 )    03A01- 9512- CH- 00441
       Pl a i nt i f f - Appe l l a nt           )
                                                 )
                                                 )
       v.                                        )
                                                 )    HON. HOWELL N. PEOPLES,
                                                 )    CHANCELLOR
I NTERSTATE HOTELS CORPORATI ON                  )
# L07 a n d I NTERSTATE HOTELS                   )
CORPORATI ON #L07, d / b/ a                      )
CHATTANOOGA M    ARRI OTT a nd                   )
KI CKS LOUNGE                                    )
                                                 )
       De f e nda nt s - Appe l l e e s          )    AFFI RMED AND REMANDED




ANI TA B. HARDEMAN OF CHATTANOOGA FOR APPELLANT

KARL M TERRELL a nd CHRI STOPHER TERRELL OF ATLANTA, GEORGI A, FOR
      .
APPELLEE




                                           O P I N I O N




                                                                         Godda r d, P. J .




               I n t hi s c a s e , t he Pl a i nt i f f , Ri c ha r d D. Phi l l i ps , s u e s

I n t e r s t a t e Hot e l s Cor por a t i on a nd I nt e r s t a t e Hot e l s Cor por a t i o n

# L0 7 , d / b/ a Cha t t a nooga M r r i ot t a nd Ki c ks Lounge , s e e ki ng
                                   a
d a ma g e s by r e a s on of t he De f e nda nt s vi ol a t i ng hi s c i vi l r i ght s

u n d e r t he pr ovi s i ons of T. C. A. 4- 21- 301( 2) .



                 The Tr i a l Cour t e nt e r e d a s umma r y j udgme nt i n f a vor o f

t h e De f e nda nt s a nd t he Pl a i nt i f f a ppe a l s , r a i s i ng t he f ol l owi n g

t h r e e i s s ue s :




        I.   WHETHER THE LOW COURT ERRED I N FI NDI NG THAT I T I S NOT
                             ER
        AGAI NST THE LAW FOR A PLACE OF PUBLI C ACCOM ODATI ON TO FORCE
                                                     M
        AN EM PLOYEE TO BE A PART OF AN OVERALL PATTERN AND SCHEM OFE
        DI SCOURAGI NG BLACK PATRONAGE.

        II.   WHETHER THE LOW COURT ERRED I N FAI LI NG TO RECOGNI ZE
                              ER
        THAT THE PRECLUSI ONS OF TENN. CODE ANN. §4- 21- 501 ARE ACTS
        MADE DI SCRI M NATORY BY CHAPTER 21 OF THE TENNESSEE HUM
                      I                                          AN
        RI GHTS ACT.

        III.   WHETHER THE COURT ERRED I N DETERM NI NG, AS A M
                                                    I              ATTER OF
        LAW THAT AN I NDI VI DUAL' S BEI NG REQUI RED TO PARTI CI PATE I N
           ,
        AN OVERALL SCHEM TO DI SCRI M NATE AGAI NST BLACK CUSTOM
                           E           I                             ERS
        CANNOT BE SO I NTOLERABLE AS TO FORCE A REASONABLE PERSON TO
        RESI GN HI S POSI TI ON.



                 Pr i or t o b r i ngi ng t hi s s ui t , t h e Pl a i nt i f f wa s a n

e mp l o y e e of W l d W de Ent e r t a i nme nt , a n e nt i t y whi c h c ont r a c t e d
                   or    i

o u t i t s e mpl oye e s t o p e r f or m e nt e r t a i nme nt r e l a t e d s e r vi c e s .

Th r o u g h t hi s e mpl oyme nt , h e wa s a s s i gne d a s a di s c j oc ke y t o t h e

Ki c k s Lounge i n t he M r r i ot t Hot e l i n Cha t t a nooga .
                          a                                                        The Ki c ks

Lo u n g e a nd t he M r r i ot t a r e owne d a nd ope r a t e d by I nt e r s t a t e
                      a

Co r p o r a t i on #L07, a De l a wa r e c or por a t i on.        The Pl a i nt i f f wor ke d

a s Ki c k s ’ di s c j oc ke y f r om M y 1991 unt i l Fe br ua r y 1992.
                                        a




                                                   2
                 I n Fe br ua r y 1993, t he Pl a i nt i f f br ought s ui t a ga i ns t

t h e De f e nda nt s , a l l e gi ng c ons t r uc t i ve di s c ha r ge a nd vi ol a t i ons o f

t h e Te nne s s e e Huma n Ri ght s Ac t .             The Pl a i nt i f f a l l e ge s t ha t he

wa s f o r c e d t o pa r t i c i pa t e i n a pl a n t o pr e ve nt bl a c k pa t r ons f r o m

f r e q u e n t i ng t he b a r .   I n hi s a f f i da vi t , t h e Pl a i nt i f f a l l e ge s

t h a t Bo bby J ohns on, ma na ge r of Ki c ks , i ns t r uc t e d t he Pl a i nt i f f t o

p l a y mu s i c t ha t woul d di s c our a ge bl a c k pa t r ons f r om r e ma i ni ng i n

t he ba r .      The Pl a i nt i f f f ur t he r a l l e ge s t ha t M . J ohns on t hr e w
                                                                      r

n a p k i n s wi t h me s s a ge s on t he m or s hone a f l a s hl i ght i n t he

Pl a i n t i f f ’ s e ye s i n or de r t o f or c e t he Pl a i nt i f f t o c ha nge t he

mu s i c s e l e c t i on.    W n t he Pl a i nt i f f e xpr e s s e d hi s di s pl e a s ur e
                               he

wi t h M . J ohns on’ s a c t i ons , t h e Pl a i nt i f f a l l e ge s he r e c e i ve d t he
        r

" c o l d s houl de r " t r e a t me nt .



                 The Pl a i nt i f f c i t e s ot he r i nc i de nt s of a l l e ge d

d i s c r i mi na t i on.    He c l a i ms t ha t bl a c k pa t r ons we r e r e f us e d

s e a t i n g e ve n t hough s e a t i n g wa s a va i l a bl e ; t ha t a n " a d hoc " dr e s s

c o d e wa s e nf or c e d on bl a c k pa t r ons onl y; t ha t M . J ohns on woul d
                                                                 r

c l o s e t he l ounge e a r l y i f t he c r owd we r e ma i nl y bl a c k pa t r ons ;

t h a t M . J ohns on r e f us e d t o r un ba r t a bs f or bl a c k pa t r ons ; t h a t
         r

a d r i n k mi ni mum wa s i mpos e d on bl a c k c us t ome r s ; t ha t M . J ohns o n
                                                                           r

r e mo v e d a dr a f t be e r t ha t wa s t he mos t popul a r be e r a mong bl a c k

p a t r o n s a nd t ha t a c ove r c ha r ge wa s i mpos e d i n or de r t o

d i s c o u r a ge bl a c k pa t r ona ge .



                 Be c a us e of t he s e a l l e ge d i nc i de nt s , t he Pl a i nt i f f

t e n d e r e d hi s r e s i gna t i on.      He ga ve Ki c ks one mont h’ s not i c e a n d



                                                    3
t h e n s t a ye d on a s t he di s c j oc ke y a n e xt r a s e ve n t o 10 da ys a t

W r l d W de Ent e r t a i nme nt ’ s r e que s t .
 o       i                                                      He f i na l l y t e r mi na t e d hi s

e mp l o y me nt i n mi d- Fe br ua r y 1992.               Howe ve r , t he Pl a i nt i f f r e t ur n e d

t o Ki c k s on t wo s ubs e que nt oc c a s i ons t o " f i l l i n" a s t he di s c

j oc ke y.     Af t e r l e a vi ng Ki c ks , t he Pl a i nt i f f f ound e mpl oyme nt i n

M r c h 1 992 wi t h Li f e s t yl e s Ca r pe t s .
 a



                I n h i s c ompl a i nt , t h e Pl a i nt i f f a l l e ge d t ha t t he

De f e n d a nt s vi ol a t e d t he Te nne s s e e Huma n Ri ght s Ac t by de nyi ng

b l a c k p a t r ons t he f ul l a nd e qua l e nj oyme nt of t he ba r ’ s goods ,

s e r v i c e s , f a c i l i t i e s a nd a c c ommoda t i ons .       He f ur t he r a l l e ge d t h a t

t h e De f e nda nt s de ma nde d t ha t he e nga ge i n s uc h di s c r i mi na t i ng

t a c t i c s a nd t ha t t he De f e nda nt s ’ i nt e r f e r e nc e wi t h hi s a bi l i t y t o

c o mp l y wi t h t he pr ovi s i ons of t he Te nne s s e e Huma n Ri ght s Ac t

a mo u n t e d t o a c ons t r uc t i ve di s c ha r ge .          Fi na l l y, t he Pl a i nt i f f

a l l e ge d t ha t t he De f e nda nt s e nga ge d i n ma l i c i ous ha r a s s me nt i n

t r y i n g t o f or c e t he Pl a i nt i f f t o di s c our a ge bl a c k pa t r ona ge .



                Upon e nt r y of s umma r y j udgme nt f or t he De f e nda nt s , t h e

Pl a i n t i f f p e r f e c t e d t hi s a ppe a l .       He a ppe a l s t he e nt r y of s umma r y

j u d g me n t a s t o t he f i r s t t wo a l l e ga t i ons out l i ne d a bove .             He d o e s

n o t a p p e a l di s mi s s a l of t he ma l i c i ous ha r a s s me nt c l a i m.



                The Te nne s s e e Supr e me Cour t , i n Byr d v. Ha l l , 847

S. W 2 d 208 ( Te nn. 1993) , s e t f or t h t he pr ope r s umma r y j udgme nt
    .

a n a l y s i s t o be a ppl i e d i n Te nne s s e e .           The r e , t he Cour t s a i d i n

e v a l u a t i ng a s umma r y j udgme nt mot i on, t he s e que s t i ons mus t be


                                                        4
r e s o l v e d : ( 1) whe t he r a f a c t ual di s put e e xi s t s ; ( 2) whe t he r t h e

d i s p u t e i s mat e r i al t o t he out c ome of t he c a s e ; a nd ( 3) whe t he r

t h e di s put e d f a c t c r e a t e s a ge nui ne i s s ue f or t r i a l .



                Byr d f ur t he r e xpl a i ns t ha t s umma r y j udgme nt s houl d b e

e mp l o y e d whe r e t he r e i s no di s put e ove r t he e vi de nc e a nd t he r e i s

n o i s s u e f or a j ur y t o de c i de .      For a pa r t y t o a voi d s umma r y

j ud g me n t , i t m t s how t ha t t he f a c t i n di s put e i s ma t e r i a l .
                     us                                                                        If

s u c h a di s put e d, ma t e r i a l f a c t doe s e xi s t , t he n t he c our t mus t

d e t e r mi ne whe t he r t he di s p ut e d f a c t c r e a t e s a ge nui ne i s s ue .     Th e

t e s t f o r a ge nui ne i s s ue i s whe t he r a r e a s ona bl e j ur y c oul d

l e g i t i ma t e l y r e s ol ve t ha t f a c t i n f a vor of one s i de or t he ot h e r .

I f t h e a ns we r i s ye s , t he n s umma r y j udgme nt i s i na ppr opr i a t e ; i f

t h e a n s we r i s no, s umma r y j udgme nt i s pr ope r be c a us e a t r i a l

wo u l d b e poi nt l e s s .   W n a ppl yi ng t hi s t e s t , a l l e vi de nc e mus t
                                 he

b e v i e we d i n a l i ght f a vor a bl e t o t he non- movi ng pa r t y a nd a l l o w

a l l r e a s ona bl e i nf e r e nc e s i n hi s f a vor .    The pa r t y s e e ki ng

s u mma r y j udgme nt ha s t he bur de n t o de mons t r a t e t ha t t he r e a r e n o

d i s p u t e d, ma t e r i a l f a c t s c r e a t i ng a ge nui ne i s s ue f or t r i a l a nd

t h a t s u mma r y j udgme nt i s a ppr opr i a t e .



                The Pl a i nt i f f pr e s e nt s t wo ma i n i s s ue s on a ppe a l : ( 1)

t h e Tr i a l Cour t e r r e d whe n i t f ound no vi ol a t i on of t he Te nne s s e e

Hu ma n Ri ght s Ac t , a nd ( 2) t he Tr i a l Cour t e r r e d by c onc l udi ng

t h a t t h e Pl a i nt i f f ha d not be e n c ons t r uc t i ve l y di s c ha r ge d f r om

h i s p o s i t i on.




                                                 5
                I n h i s f i r s t a r gume nt , t h e Pl a i nt i f f a l l e ge s t ha t t he

De f e n d a nt s vi ol a t e d T. C. A. 4- 21- 301 of t he Te nne s s e e Huma n Ri g h t s

Ac t wh i c h s t a t e s :



        I t i s a di s c r i mi na t or y pr a c t i c e f or a pe r s on or f or t wo
        ( 2 ) or mor e pe r s ons t o:

        . . . .

        ( 2 ) Ai d, a be t , i nc i t e , c ompe l or c omma nd a pe r s on t o
        e nga ge i n a ny o f t he a c t s or pr a c t i c e s de c l a r e d
        d i s c r i mi na t or y by t hi s c ha pt e r ;

        . . . .

        ( 4 ) W l l f ul l y obs t r uc t or pr e ve nt a pe r s on f r om
                i
        c o mpl yi ng wi t h t he pr ovi s i ons of t hi s c ha pt e r or a n
        o r de r i s s ue d t he r e unde r .



T. C. A. 4 - 21- 501 f ur t he r s t a t e s t ha t i t i s a



        d i s c r i mi na t or y pr a c t i c e f or a pe r s on t o de ny a n
        i n di vi dua l t he f ul l a nd e qua l e nj oyme nt of t he goods ,
        s e r vi c e s , f a c i l i t i e s , p r i vi l e ge s , a dva nt a ge s a nd
        a c c ommoda t i ons of a pl a c e of publ i c a c c ommoda t i on,
        r e s or t or a mus e me nt , a s de f i ne d i n t hi s c ha pt e r , on t he
        g r ounds of r a c e , c r e e d, c ol or , r e l i gi on, s e x, a ge or
        n a t i ona l or i gi n.



                The Pl a i nt i f f a s s e r t s t ha t hi s be i ng i ns t r uc t e d t o

c h a n g e t he mus i c s e l e c t i on wa s f or c i ng hi m t o pa r t i c i pa t e i n a

p r a c t i c e de c l a r e d di s c r i mi na t or y i n 4- 21- 501 a nd t hus , pr ohi bi t e d

b y 4 - 2 1 - 301.     The Pl a i nt i f f a l l e ge s t ha t t he c ha nge i n mus i c wa s

a n a t t e mpt t o di s c our a ge bl a c k pa t r ona ge a nd a s s uc h f i t s wi t h i n

t h e s t a t ut or y de f i ni t i on of pr ohi bi t e d di s c r i mi na t or y pr a c t i c e s .

Qu i t e o bvi ous l y, t h e Pl a i nt i f f c a nnot ma i nt a i n a di r e c t c l a i m

u n d e r 4 - 21- 501 s i nc e he ma ke s no a l l e ga t i on t ha t a ny

                                                  6
d i s c r i mi na t i on wa s d i r e c t e d a t hi m.   I ns t e a d, t h e Pl a i nt i f f ba s e s

h i s c l a i m on a n a l l e ga t i on of f or c e d pa r t i c i pa t i on i n a

d i s c r i m na t or y p r a c t i c e .
             i



                 W c a nnot a gr e e t ha t s uc h i s t he c a s e .
                  e                                                            W a gr e e wi t h
                                                                                e

t he Tr i a l Cour t t ha t t he Pl a i nt i f f f a i l e d t o de mons t r a t e t ha t

c h a n g i n g t he mus i c s e l e c t i on i n a l ounge i s a di s c r i mi na t or y

p r a c t i c e a s o ut l i ne d i n t he a bove s t a t ut e .     As t he Tr i a l Cour t

n o t e d , t he c ha nge of mus i c a f f e c t e d a l l of t he l ounge ’ s pa t r on s .

Al l p a t r ons we r e e qua l l y s ubj e c t e d t o t he c ha nge a nd a l l c oul d

t h e n a s s e s s h ow t he c ha nge a f f e c t e d t he i r de s i r e s t o r e ma i n i n

t h e l o u nge .     W c a nnot a c c e pt t he Pl a i nt i f f ’ s a s s e r t i on t ha t
                       e

c h a n g i n g t he mus i c s e l e c t i on a mount s t o a de ni a l of t he f ul l a n d

e q u a l e nj oyme nt of t he l ounge .           Thus , t he r e be i ng no

d i s c r i mi na t or y p r a c t i c e , t h e Pl a i nt i f f c a nnot ma i nt a i n a c l a i m

u n d e r 4 - 21- 301.       By be i ng i ns t r uc t e d t o c ha nge t he mus i c

s e l e c t i on t he Pl a i nt i f f h a s not be e n f or c e d t o pa r t i c i pa t e i n a

d i s c r i mi na t or y pr a c t i c e t ha t i s pr ohi bi t e d by 4- 21- 301.



                 W do not r e a c h t he que s t i on of whe t he r t he ot he r
                  e

a l l e g e d di s c r i mi na t or y be h a vi or by M . J ohns on a mount s t o a c t s
                                                       r

p r o h i b i t e d by t he s t a t ut e be c a us e i t a ppe a r s t ha t t he Pl a i nt i f f

h a d n o r ol e i n f ur t he r i ng t he a l l e ge d di s c r i mi na t i on t a c t i c s .

Th e a d hoc dr e s s c ode , t he c ove r c ha r ge , t he c ha nge of be e r s , a nd

t he o t he r a l l e ga t i ons o f di s c r i mi na t i on we r e not pr a c t i c e s t ha t

t h e Pl a i nt i f f wa s f or c e d t o c a r r y out .      The Pl a i nt i f f ma y ha ve




                                                   7
b e e n f o r c e d t o c ha nge t he mus i c s e l e c t i on, but t hi s i s not

s u f f i c i e nt t o br i ng a c l a i m unde r 4- 21- 301.



               The Pl a i nt i f f ’ s s e c ond ba s i s f or a ppe a l i s t he Tr i a l

Co u r t ’ s c onc l us i on t ha t t he Pl a i nt i f f wa s not c ons t r uc t i ve l y

d i s c h a r ge d f r om h i s j ob.    The Pl a i nt i f f a l l e ge s t ha t t he

De f e n d a nt s ’ be ha vi or a nd a l l e ge d vi ol a t i ons of T. H. R. A. c a us e d

h i m t o be c ons t r uc t i ve l y di s c ha r ge d.    Cons t r uc t i ve di s c ha r ge

e x i s t s whe r e wor ki ng c ondi t i ons we r e s o di f f i c ul t or s o

u n p l e a s a nt t ha t a r e a s ona b l e pe r s on i n t he e mpl oye e ’ s s hoe s wo u l d

h a v e f e l t c ompe l l e d t o r e s i gn.   Ca mpbe l l v. Fl or i da St e e l Cor p .

9 1 9 S. W 2d 26 ( Te nn. 1996) , quot i ng Br uhwi l e r v. Uni ve r s i t y of
          .

Te nn e s s e e , 859 F.2d 419 ( 6t h Ci r . 1988) .          I n or de r f or a n e mpl o y e e

t o p r e v a i l , he mus t s how t ha t " a r e a s ona bl e e mpl oye r woul d ha v e

f o r e s e e n t he e mpl oye e ’ s r e s i gna t i on, gi ve n t he i nt ol e r a bl e

c o n d i t i ons of e mpl oyme nt . "      Ca mpbe l l , s upr a .   I n ot he r wor ds , t h e

e mp l o y e e ne e d onl y de mons t r a t e t ha t t he e mpl oye r knowi ngl y

p e r mi t t e d c ondi t i ons of di s c r i mi na t i on i n e mpl oyme nt s o

i n t o l e r a bl e t ha t a r e a s ona bl e pe r s on s ubj e c t e d t o t he m woul d

r e s i gn.   The que s t i on of c ons t r uc t i ve di s c ha r ge r e qui r e s a n

a p p l i c a t i on of l a w t o f a c t s a nd t hus , t he s t a nda r d of r e vi e w i s

t h a t i n Rul e 13( d) of t he Te nne s s e e Rul e s of Appe l l a t e Pr oc e du r e ,

wh e r e f i ndi ngs of l a w s ha l l be de novo upon t he r e c or d a nd

f i n d i n g s of f a c t s ha l l be a f f or de d a pr e s umpt i on of c or r e c t ne s s .



               Be c a us e t hi s c a s e c ome s t o t hi s Cour t a f t e r a n a wa r d of

s u mma r y j udgme nt , t he r e we r e no f i ndi ngs of f a c t .         Howe ve r , a s


                                                 8
d i d t he Tr i a l Cour t , we mus t l ook a t t he f a c t s i n t he l i ght mo s t

f a vo r a bl e t o t he Pl a i nt i f f .     W mus t a c c e pt a s t r ue t ha t Bobby
                                                e

J o h n s o n , ma na ge r of Ki c ks , t ol d t he Pl a i nt i f f t o c ha nge t he mu s i c

s e l e c t i on i n or de r t o di s c our a ge bl a c k pa t r ons f r om f r e que nt i n g

t he e s t a bl i s hme nt .     W mus t a l s o a c c e pt t he Pl a i nt i f f ’ s
                                  e

a l l e g a t i ons t ha t M . J ohns on ma de ot he r a t t e mpt s t o f ur t he r
                            r

d i s c r i mi na t e a ga i ns t bl a c k pa t r ons .      Eve n s o, we c a nnot f i nd a

c l a i m f or c ons t r uc t i ve d i s c ha r ge .      Fi r s t , t h e Pl a i nt i f f f a i l e d t o

s h o w t h a t M . J ohns on c oul d ha ve r e a s ona bl y f or e s e e n t he
                 r

Pl a i nt i f f ’ s r e s i gna t i on.    M . J ohns on’ s a l l e ge d di s c r i mi na t or y
                                            r

b e h a v i o r ha d a f or e s e e a bl e c ons e que nc e of di s c our a gi ng bl a c k

p a t r o n a ge , but i t wa s not f or e s e e a bl e t ha t M . J ohns on’ s be ha v i o r
                                                                r

wo u l d r e s ul t i n t he Pl a i nt i f f ’ s r e s i gna t i on.       Se c ond, t h e

Pl a i nt i f f d oe s n ot a l l e ge a ny di s c r i mi na t i on di r e c t e d a t hi m by

M . J o h ns on.
 r                     The e xi s t e nc e of di s c r i mi na t i on t owa r d t he e mpl o y e e

i s a n i nt e gr a l e l e me nt o f a c ons t r uc t i ve di s c ha r ge c l a i m.           Se e

Ca mp b e l l .    Thi r d, t he Pl a i nt i f f f a i l e d t o s how how hi s e mpl oyme n t

wa s s o i nt ol e r a bl e t ha t a r e a s ona bl e pe r s on woul d r e s i gn.              The

Pl a i n t i f f r e ma i ne d t he di s c j oc ke y a t Ki c ks f or one mont h a nd

s e v e n d a ys a f t e r he t e nde r e d hi s r e s i gna t i on.         Addi t i ona l l y, h e

r e t u r n e d t o Ki c ks a s a s ubs t i t ut e di s c j oc ke y on a n oc c a s i on i n

Ap r i l a nd i n M y of 1992.
                   a



                  Appl yi ng t he s e f a c t s t o t he l a w, t he r e c a n be no c l a i m

f o r c o n s t r uc t i ve di s c ha r ge .   The Pl a i nt i f f di d not me e t t he

mi ni mu m r e qui r e me nt s f or s uc h a c l a i m.           The Pl a i nt i f f f a i l e d t o

s h o w t h a t hi s r e s i gni ng hi s j ob wa s t he r e a s ona bl y f or e s e e a bl e



                                                   9
r e s u l t of M . J ohns on’ s di s c r i mi na t i ng be ha vi or t owa r d bl a c k
                r

pa t r ons .     The Pl a i nt i f f f ur t he r f a i l e d t o s how t he c ondi t i ons o f

h i s e mp l oyme nt we r e s o i nt ol e r a bl e t ha t a r e a s ona bl e pe r s on wou l d

f e e l c ompe l l e d t o r e s i gn.



             Thus , we a gr e e wi t h t he Tr i a l Cour t t ha t s umma r y j udgme n t

i s a p p r opr i a t e i n t hi s c a s e .   I n t he De f e nda nt s ’ br i e f , i t i s

a r g u e d t ha t t he Tr i a l Cour t wa s i nc or r e c t i n f i ndi ng t ha t t he

s t a t u t e of l i mi t a t i ons ha d not r un on t hi s ma t t e r .        Be c a us e our

c o n c l u s i on i s t ha t s umma r y j udgme nt wa s pr ope r l y a wa r de d, t he

ma t t e r of t he s t a t ut e o f l i mi t a t i ons i s pr e t e r mi t t e d.



                 I n c onc l us i on, we e mpha s i z e t ha t we do not c ondone t h e

a c t s a l l e ge d, whi c h we f i nd t o be r e pr e he ns i bl e , but f i nd t ha t

t h e Pl a i nt i f f ' s t he or i e s of r e c ove r y ma y not be s us t a i ne d unde r

t h e f a c t s di vul ge d.




                 For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or c ol l e c t i on of c os t s

b e l o w.     Cos t s of a ppe a l a r e a dj udge d a ga i ns t t he Pl a i nt i f f a nd

hi s s ur e t i e s .



                                               _______________________________
                                               Hous t on M Godda r d, P. J .
                                                          .


CONCUR:



                                                 10
_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur



_ _ _ _ _ _ _ _ __________________ ______
W l l i a m H. I nma n, Sr . J .
  i




                                        11